

116 HR 5018 IH: Taxpayers and Savers Protection Act
U.S. House of Representatives
2019-11-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 5018IN THE HOUSE OF REPRESENTATIVESNovember 8, 2019Mr. Meadows (for himself, Mr. Banks, Mr. Chabot, Mr. DesJarlais, Mr. Curtis, Mr. Rouzer, Mr. Walker, Mr. Gallagher, Mr. McCaul, Mr. Abraham, and Mr. Gibbs) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo amend title 5, United States Code, to provide that sums in the Thrift Savings Fund may not be
			 invested in securities that are listed on certain foreign exchanges, and
			 for other purposes.
	
 1.Short titleThis Act may be cited as the Taxpayers and Savers Protection Act or the TSP Act. 2.Investment of Thrift Savings Fund Section 8438 of title 5, United States Code, is amended by adding at the end the following:
			
				(i)
 (1)In this subsection— (A)the term PCAOB means the Public Company Accounting Oversight Board; and
 (B)the term registered public accounting firm has the meaning given the term in section 2(a) of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7201(a)).
 (2)Notwithstanding any other provision of this section, no sums in the Thrift Savings Fund may be invested in any security that is listed on an exchange in a jurisdiction in which the PCAOB—
 (A)has never conducted an inspection or investigation of a registered public accounting firm under section 104 of the Sarbanes-Oxley Act of 2002 (15 U.S.C. 7214); and
 (B)is prevented from conducting a complete inspection or investigation described in subparagraph (A) because of a position taken by an authority in that jurisdiction, as determined by the PCAOB.
 (3)The Board shall consult with the Securities and Exchange Commission on a biennial basis in order to ensure compliance with paragraph (2)..
		